Title: To James Madison from Return Jonathan Meigs Sr., 22 December 1815
From: Meigs, Return Jonathan Sr.
To: Madison, James


                    
                        
                            Sir
                        
                        
                            Cherokee Agency
                            22nd. December 1815.
                        
                    
                    On my way to Nashville on the 2nd. of October last, I met in the road leading through the woods Monsieur Correa De Serra in a Carriage with Mr. Wilmer; after passing the Carriage, a lad passed, who informed them, of my name they stopped and called to me: when by the hands of Monsieur De Serra I had the honor to receive your letter. As I had appointed to meet the Cherokees within a few days I could not return back. I sat down in the road & wrote in the same letter to my son at the place of this Agency; and we parted. On my return home, having been absent 11 days—The Gentlemen stayed at my sons house several days. My son informed me that he had the satisfaction of apparently making their stay very happy. Monsieur De Serra was constantly busy, examining the vegetable productions of

nature here and informed my son & daughter of the qualities of a number of plants of which before they had not known.
                    My son sent a Young man with the Gentlemen as a Guide & Interpreter, who went with them nearly to the Georgia line. Monsieur De Serra requested of my son to let him have your letter to me; saying that he would carry it to France to show with what facility he could pass through an extensive Country here; observing that to make such a tour in France it would require perhaps a hundred applications to be made on the route. I ask leave sir to avail myself of the opportunity afforded on this occasion, just, to say that I am one amongst the millions of our Country who rejoices that you have had the very great happiness of conducting the nation through an arduous struggle, that in despite of foreign power and domestic faction we have gained eve[r]y thing we wished—and it is not the least, that a restless faction must now be convinced of its own nonimportance. I have the Honor to be with the greatest respect Your Obedient servant
                    
                        
                            Return J. Meigs
                        
                    
                